UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CURTIS WILLIAMS,

                                 Plaintiff,
                                                                 1:18-CV-8353 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
 NEW YORK,

                                 Defendant.

       Pursuant to the order issued January 15, 2020, dismissing this action as frivolous, for

failure to state a claim on which relief may be granted, and for seeking monetary relief from a

defendant that is immune from such relief,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed as

frivolous, for failure to state a claim on which relief may be granted, and for seeking monetary

relief from a defendant that is immune from such relief. 28 U.S.C. § 1915(e)(2)(B)(i), (ii), (iii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    January 15, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
